The difficulty confronting the court in this case is due to a loose allegation in the petition to the effect that the instrument, the basis of the controversy, is an executory contract for the conveyance of the property involved. Notwithstanding that loose allegation, the instrument pleaded, from its content, shows that it was an executed contract and not an executory contract, and that it was enforceable during the lifetime of the parties. The undisputed testimony establishes the fact that the contract, by reason of the transactions that took place between the parties, became and was an executed contract. The judgment should be reversed for the reason that in finding of fact number two the court finds: "and it does not appear to the Court that Willard Fackrell ever intended the contract to take effect in his lifetime.", and also for the additional reason that the court erroneously concluded "That the said Willard Fackrell never intended said contract to become effective during his lifetime," the finding being contrary to the evidence and the conclusion contrary to the law. The evidence would support a finding that it was the intention of Willard Fackrell that the contract was to take effect during his lifetime, and no other finding could be supported by the record. If for no other reasons, the judgment should be reversed and the cause remanded with instructions to the trial court to order a rehearing in the probate court, and if desired by either of the parties, an amendment of the pleadings.
Holden, J., concurs.